                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

       ______________________________
                                     )
       UNITED STATES OF AMERICA )
                                     )
             v.                      )
                                     )              Case No. 19-cr-10335-DJC
       TANMAYA KABRA,                )
                   Defendant.        )
                                     )
       ______________________________)

             ASSENTED-TO MOTION FOR LEAVE TO FILE UNDER SEAL

       The Government, by and through undersigned counsel, hereby moves the Court for leave

to file its Opposition to the Defendant’s Motion to Modify the Conditions of Pre-Trial Release

(Dkt. No. 94) under seal.

       The Government seeks leave to file under seal for the following reasons:

   •   First, the Opposition, along with its exhibits, discusses the defendant’s sensitive personal
       medical information.

   •   Second, the Opposition and exhibits also identify and describe a victim of Mr. Kabra’s
       fraudulent scheme.

   •   Third, the Opposition and exhibits include financial information and records which, by
       their nature, are sensitive and private.

       Accordingly, the Government requests leave to file its Opposition under seal pursuant to

Local Rule 83.6.11(b).

       Counsel for the defendant has assented to this Motion.
                                                       Respectfully submitted,

                                                       UNITED STATES OF AMERICA,

                                                       By its attorney,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                                       /s/ Christopher Looney
                                                       Christopher Looney
                                                       Assistant United States Attorneys
                                                       408 Atlantic Avenue, Suite 530
                                                       Boston, MA 02210
                                                       617.748.3287

Dated: July 16, 2020


                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants.

                                               /s/ Christopher Looney
                                               Christopher Looney
                                               Assistant United States Attorney

Dated: July 16, 2020
